Citation Nr: 1221364	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  07-27 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served in the Army for a period of active duty for training (ACDUTRA) from March 1989 to August 1989, and for a period of active duty from April 2005 to July 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico, which denied the benefit sought on appeal. 

In March 2011, the Board remanded the issues of entitlement to service connection for major depression, and entitlement to an initial increased rating in excess of 20 percent for lumbosacral strain, myositis (also claimed as lower back pain), to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The AMC has not completed the development of those issues; thus, those issues are not currently before the Board.

In the March 2011 decision, the Board granted the Veteran's claim of left ear tinnitus.  The Board also denied service connection for bilateral hearing loss, sinusitis, and a right knee disability.  The Veteran then appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Veteran and the VA Secretary (the parties), by counsel, filed a Joint Motion requesting the Court to vacate and remand the Board's March 2011 decision.  This Joint Motion was granted by the Court in a November 2011 Order.  Specifically, the November 2011 Order left the Board's decisions concerning the sinusitis and right knee disability claims intact.  The November 2011 Court Order only vacated the prior denial concerning the bilateral hearing loss claim.  The bilateral hearing loss claim was remanded back to the Board for further development in accordance with the Court Order.

Following the December 2008 certification of this appeal to the Board, additional medical and lay evidence was added to the claims file.  However, the Veteran waived his right to have the RO initially consider this evidence in a February 2012 statement.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  

The Veteran contends that his bilateral hearing loss resulted from his active military service. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Here, during portions of the Veteran's appeal, the evidence of record demonstrates that the Veteran has a current diagnosis of bilateral hearing loss.  Specifically, according to his June 2006 separation examination, the auditory thresholds in the right ear for the 500, 1000, and 4000 Hz frequencies were greater than 26 decibels, which demonstrates hearing loss according to the VA regulations.  At the August 2006 VA audiological examination, speech audiometry testing revealed a speech recognition ability of 92 percent in the left ear, which also demonstrates hearing loss according to the VA regulations.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the service connection requirement of a current disorder being present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the [VA] Secretary's adjudication of the claim."  Thus, since the Veteran had a current diagnosis for at least a portion of his appeal, the Veteran satisfies the requirement of a current diagnosis. 

Regarding an in-service incurrence of his current bilateral hearing loss, the Veteran's service treatment records (STRs), with the exception of the June 2006 separation examination, are negative for any complaints of or treatment for bilateral hearing loss.  However, the Veteran's DD-214 Form indicates that his military occupational specialty (MOS) was a fire support specialist.  Thus, the Veteran may have been exposed to excessive noise during his active military service.

To date, a VA medical opinion has not been provided for this claim.  However, based upon the current bilateral hearing loss diagnosis and the Veteran's likely in-service acoustic trauma, the Board finds that a VA examination and medical opinion are warranted.

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in San Juan, the Commonwealth of Puerto Rico, are dated from June 2007.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the San Juan, the Commonwealth of Puerto Rico, VAMC since June 2007 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  The Veteran should be afforded a VA audiological examination with an appropriate examiner to determine the etiology of his current bilateral hearing loss.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination. 

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide an opinion as to whether it is as likely as not that the Veteran's bilateral hearing loss is etiologically related to his active military service.

3.  After completion of the above development, the claim should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


